              Case 2:20-cv-00456-RSM Document 17 Filed 04/09/21 Page 1 of 2




 1                                                                        Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
      MASONRY SECURITY PLAN OF
 9    WASHINGTON; BAC LOCAL NO. 1 PENSION Case No. 2:20-cv-00456-RSM
      TRUST; BRICKLAYERS AND TROWEL
10    TRADES INTERNATIONAL PENSION FUND; ORDER OF DISMISSAL
      and INDEPENDENT CONTRACTORS AND
11    BRICKLAYERS AND ALLIED
      CRAFTWORKERS LOCAL NO. 1
12    APPRENTICE TRAINING TRUST,

13                           Plaintiffs,
             v.
14
      CASTLE WALLS, LLC, a Washington limited
15    liability company,

16                           Defendant.

17          This matter is before the court on the stipulation of Plaintiffs, commonly known as the

18   Masonry Trust Funds, and Defendant Castle Walls, LLC. The Court has reviewed the stipulation,

19   as well as the pleadings, files, and court records in this matter. Being otherwise fully advise, the

20   Court ORDERS:

21                  1.      This matter is dismissed without prejudice;

22                  2.      The Court shall retain jurisdiction to reopen the case and enforce any
                            subsequent breach of the settlement agreement; and
23

      ORDER OF DISMISSAL – 1                                                       BARLOW COUGHRAN
                                                                               MORALES & JOSEPHSON, P.S.
      2:20-cv-00456-RSM                                                      1325 FOURTH AVENUE, SUITE 910
                                                                                    SEATTLE, WA 98101
                                                                                      (206) 224-9900
            Case 2:20-cv-00456-RSM Document 17 Filed 04/09/21 Page 2 of 2




 1               3.     The Clerk of Court is directed to close the case.

 2

 3        Dated: April 9, 2021.

 4

 5

 6                                             A
                                               RICARDO S. MARTINEZ
 7                                             CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER OF DISMISSAL – 2                                                       BARLOW COUGHRAN
                                                                              MORALES & JOSEPHSON, P.S.
     2:20-cv-00456-RSM                                                      1325 FOURTH AVENUE, SUITE 910
                                                                                   SEATTLE, WA 98101
                                                                                     (206) 224-9900
